UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1196


CAROL FORESTER INNES,

                    Plaintiff - Appellant,

             v.

BARCLAYS BANK PLC USA STAFF PENSION PLAN COMMITTEE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Glen E. Conrad, District Judge. (3:15-cv-00018-GEC)


Submitted: September 29, 2017                                     Decided: October 6, 2017


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph W. Wright, III, DYGERT, WRIGHT, HOBBS & HEILBERG, PLC,
Charlottesville, Virginia, for Appellant. Kiran H. Mehta, TROUTMAN SANDERS LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carol Forester Innes appeals the district court’s order granting summary judgment

to Barclays Bank PLC USA Staff Pension Plan Committee (“Barclays”) on her complaint

brought under the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

§§ 1001-1461 (2012). Innes challenged Barclays’ denial of her claim for certain pension

benefits. We affirm.

       “When considering an ERISA benefit determination, we review the district court’s

decision de novo, employing the same standards governing district court review of a plan

administrator’s discretionary decision.” Solomon v. Bert Bell/Pete Rozelle NFL Player

Ret. Plan, 860 F.3d 259, 264 (4th Cir. 2017) (internal quotation marks omitted). Where,

as here, the language of the pension plan “gives the plan administrator full discretionary

authority,” we consider whether the plan administrator abused its discretion in denying the

claim for benefits. Harrison v. Wells Fargo Bank, N.A., 773 F.3d 15, 20 (4th Cir. 2014)

(internal quotation marks omitted). “Under the abuse-of-discretion standard, we will not

disturb a plan administrator’s decision if the decision is reasonable, even if we would have

come to a contrary conclusion independently.” Williams v. Metro. Life Ins. Co., 609 F.3d
622, 630 (4th Cir. 2010). “To be held reasonable, the administrator’s decision must result

from a deliberate, principled reasoning process and be supported by substantial evidence.”

Id. (internal quotation marks omitted). When deciding whether a plan administrator has

abused its discretion in denying a benefits claim, we are guided by the nonexclusive list of

factors articulated in Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201
F.3d 335, 342-43 (4th Cir. 2000).

                                             2
       After reviewing the record and the parties’ arguments, we conclude that Barclays

did not abuse its discretion in denying Innes’ claim. We therefore affirm the district court’s

judgment. * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         The district court also granted summary judgment on the ground that Innes’
complaint is time-barred. We decline to address this issue and affirm solely on the ground
that Innes’ challenge to Barclays’ denial of her claim for pension benefits is without merit.

                                              3